y




                                     MANDATE

                                 Court of Appeals
                             First District of Texas
                                  NO. 01-13-00761-CV

         DALTON R. MCWHINNEY AND VELVA MCWHINNEY, Appellants

                                            V.
      AMERIQUEST MORTGAGE SECURITIES, INC., AND DEUTSCHE BANK
                 NATIONAL TRUST COMPANY, Appellees

    Appeal from the 506th District Court of Waller County. (Tr. Ct. No. 07-09-19041).


TO THE 506TH DISTRICT COURT OF WALLER COUNTY, GREETINGS:

        Before this Court, on the 4th day of December 2014, the case upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:
                      This case is an appeal from the final judgment signed by
              the trial court on August 1, 2013. After submitting the case on
              the appellate record and the arguments properly raised by the
              parties, the Court holds that there was reversible error in the
              trial court’s judgment. Accordingly, the Court reverses the
              trial court’s judgment and remands the case to the trial court
              for further proceedings.

                    The Court orders that the appellees, Ameriquest
              Mortgage Securities, Inc., and Deutsche Bank National Trust
              Company, jointly and severally, pay all appellate costs.
                     The Court orders that this decision be certified below
              for observance.

              Judgment rendered December 4, 2014.

              Panel consists of Chief Justice Radack and Justices Bland and
              Huddle. Opinion delivered by Justice Huddle.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




February 13, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT